Name: Council Regulation (EEC) No 900/81 of 1 April 1981 fixing for the 1981/82 marketing year the basic price, the intervention prices and the reference prices for sheepmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/28 Official Journal of the European Communities 4 . 4 . 81 COUNCIL REGULATION (EEC) No 900/81 of 1 April 1981 fixing for the 1981 /82 marketing year the basic price , the intervention prices and the reference prices for sheepmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, alia for the convergence of those prices in order to achieve a single Community reference price after a certain period, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, in the sheepmeat sector : 1 . the basic price is hereby fixed at 370-88 ECU per 100 kilograms ; 2 . the intervention price shall be 315-25 ECU per 100 kilograms ; 3 . the derived intervention price applicable in region 4 is hereby fixed at 298-25 ECU per 100 kilo ­ grams ; 4. the reference prices are hereby fixed at : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2 ), and in particular Articles 3 ( 1 ) and 7 (6) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the basic price for sheep carcases is fixed, account should be taken both of the objectives of the common agricultural policy and of the contribu ­ tion the Community wishes to make to the harmon ­ ious development of world trade ; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community, to guarantee the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regula ­ tion (EEC) No 1837/80 ; whereas it should be fixed for the 1981 /82 marketing year at a level exceeding that fixed for the preceding marketing year ; whereas the intervention prices correspond to a percentage of the basic price ; Whereas the reference prices must be fixed in accor ­ dance with the criteria laid down in Article 3 (4) (b ) of Regulation (EEC) No 1837/80 , which provides inter 395-06 ECU per 100 kilograms for region 1 , 370-88 ECU per 100 kilograms for region 2, 346-69 ECU per 100 kilograms for region 3 , 342-66 ECU per 100 kilograms for region 4, 328-95 ECU per 100 kilograms for region 5 , 370-88 ECU per 100 kilograms for region 6 . Article 2 The prices referred to in Article 1 ( 1 ), (2) and (3) shall be seasonally adjusted in accordance with the table given in the Annex . Article 3 ( ») OJ No L 183 , 16 . 7 . 1980 , p . 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.( 2 ) See page 26 of this Official Journal .(3 ) Opinion delivered on 26 March 1981 (not yet published in the Official Journal ). (4) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal ). It shall apply from 6 April 1981 . 4. 4 . 81 Official Journal of the European Communities No L 90/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS No L 90/30 Official Journal of the European Communities 4. 4 . 81 ANNEX (ECU/100 kg  green rate) Week commencing Week Basic price Intervention price Derivedintervention price 6 April 1981 1 404-25 343-61 326-61 13 2 408-00 346-80 329-80 20 3 407-69 346-54 329-54 27 4 407-29 346-20 329-20 4 May 5 405-67 344-82 327-82 11 6 404-14 343-52 326-52 18 7 40110 340-94 323-94 25 8 400-09 340-08 323-08 1 June 9 396-84 337-31 320-31 8 10 394-41 335-25 318-25 15 11 391-97 333-17 316-17 22 12 389-95 331-46 314-46 29 13 386-80 328-78 311-78 6 July 14 383-76 326-20 309-20 13 15 380-82 323-70 306-70 20 16 377-37 320-76 303-76 27 17 375-14 318-87 301-87 3 August 18 370-88 315-25 298-25 10 19 366-92 311-88 294-88 17 20 362-26 307-92 290-92 24 21 357-49 303-87 286-87 31 22 352-12 299-30 282-30 7 September 23 347-05 294-99 277-99 14 24 343-80 292-23 275-23 21 25 340-05 289-04 272-04 28 26 337-92 287-23 270-23 5 October 27 335-89 285-51 268-51 12 28 334-37 284-21 267-21 19 29 334-37 284-21 267-21 26 30 334-37 284-21 267-21 2 November 31 335-18 284-90 267-90 9 32 335-89 285-51 268-51 16 33 336-50 286-03 269-03 23 34 336-70 286-20 269-20 30 35 339-04 288-18 271-18 7 December 36 342-28 290-94 273-94 14 37 347-76 295-60 278-60 21 38 355-46 302 14 285-14 28 39 360-94 306-80 289-80 4 January 1 982 40 364-19 309-56 292-56 11 41 366-62 311-63 294-63 18 42 368-04 312-83 295-83 25 43 371-18 315-50 298-50 1 February 44 374-43 318-27 301-27 8 45 376-96 320-42 303-42 15 46 378-89 322-06 305-06 22 47 382-85 325-42 308-42 1 March 48 386-90 328-87 31 1-87 8 49 391-06 332-40 315-40 15 50 394-21 335-08 318-08 22 51 399-88 339-90 322-90 29 52 408-00 346-80 329-80